Citation Nr: 1707622	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-35 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318. 

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1970.  He died in November 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016, the Board referred the matter for an opinion by the Veterans Health Administration (VHA), which was provided in October 2016.  

The decision below addresses the appeal for Section 1318 DIC compensation.  The appeal for service connection for cause of death is addressed in the remand section following the decision and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran was not rated as totally disabled as a result of a service-connected disability (or based on unemployability) for 10 continuous years immediately preceding his death.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.22 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Facts

At the time of his death on November [redacted], 2008, the Veteran was service connected with a 50 percent rating for PTSD, a 20 percent rating for shell fragment wounds of the right calf, and a 10 percent rating for shell fragment wounds of the left calf; for a combined evaluation for compensation of 60 percent.  He was also in receipt of total disability based on individual unemployability (TDIU), and had been since April 23, 2002.

Legal Criteria

Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason (including receipt of military retired pay or correction of a rating after the veteran's death based on clear and unmistakable error (CUE)) was not in receipt of compensation but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  For the benefits to be awarded to the appellant, the veteran's service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death; or continuously rated totally disabling for at least five years from the date of the veteran's separation from service; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former POW.  The total disability rating may be schedular or based on unemployability.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Analysis

In this case, the Veteran was not rated as totally disabled for a continuous period of 5 years from the date of his separation from service, and he was not a former prisoner of war, nor are these theories raised.  Although he was in receipt of a 100 percent total rating due to a TDIU rating at the time of his death, he had not been continuously in receipt of that rating for at least ten years.  The TDIU rating was in effect from April 23, 2002, which means it was in effect for under 7years at the time of the Veteran's death in November 2008.  Moreover, CUE in a prior decision that may extend that time period has not been raised.  The criteria for entitlement to DIC under 38 U.S.C. § 1318 are therefore not met.  

Although the Board is sympathetic to the appellant and acknowledges her contentions in this case, entitlement to DIC benefits under 38 U.S.C. § 1318 is based upon specific and unambiguous statutory requirements that have not been met in this case.  Thus, the appeal must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

DIC under 38 U.S.C. § 1318 is denied.



REMAND

In addition to the foregoing, the appellant is requesting service connection for the cause of the Veteran's death.

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran's death certificate shows that he died on November [redacted], 2008, due to "cardiopulmonary arrest" and "septic shock of unknown source," with "other significant conditions contributing to death" identified as "acute renal failure."  The death certificate also shows that the Veteran was an inpatient at Rehoboth McKinley Christian Hospital (RMCH) at the time of his death.  There is also an indication that the Veteran was hospitalized a year earlier at RMCH in November of 2007 due to "strep group A sepsis, right knee."  See medical records from Pine Hill Health Center dating from November 2007 to November 2008.  Unfortunately, records from RMCH have not been obtained.  

At the time of his death in 2008 the Veteran was service connected for PTSD, shell fragment wounds of the right calf, and shell fragment wounds of the left calf.  

In a VHA expert medical opinion dated in October 2016, a cardiologist gave the opinion that "severe sepsis/acute illness" can cause congestive heart failure, but he was unable to discern whether the severe sepsis described in the Veteran's medical records had anything to do with the Veteran's service-connected shell fragment wound disability(s).  The cardiologist also indicated that the Veteran's hypertension may have been secondary to his PTSD and Agent Orange exposure.  In accordance with 38 C.F.R. § 3.159(c)(1) and (4), additional development is needed. 

Accordingly, this issue is REMANDED for the following actions:

1.  Make another request for the Veteran's medical records from RMCH, this time for all of the Veteran's medical records dating from November 1 to November 30, 2007; and from November 1 to November 30, 2008.  

2.  After completion of step 1, forward the claims file for review by an appropriate medical professional.  After careful review of all of the Veteran's service and post-service medical records, including laboratory reports, the examiner is requested to advise as follows:

a. Opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension, and/or his PTSD, and/or his right calf shell fragment wounds disability, and/or his right calf shell fragment wounds disability caused or contributed substantially or materially to cause the Veteran's death.  

NOTE:  In determining whether the Veteran's hypertension, PTSD, or shell fragment wound disabilities contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

b. Opine as to whether there is a relationship between the "septic shock of unknown source" that caused the Veteran's death, and his service-connected left and right calf shell fragment wound disabilities.  

In formulating the requested opinion, please note that the Veteran received inpatient and outpatient treatment, including debridement, for right and left knee strep A sepsis from 2007 to 2008; and the Veteran's contention that he still had shrapnel in his right leg.

c. Opine as to the cause of the "acute renal failure" at the time of the Veteran's death.  

In formulating the requested opinion, please discuss the Veteran's glucose levels, and the entry, in medical records dated in October 2008, of "ESRD due to dm type II."

A complete rationale must be provided for all opinions provided.

3.  After completion of the above and any other development as may become indicated, re-adjudicate the claim remaining on appeal.  If the benefit remains denied, provide the appellant and her representative a supplemental statement of the case and provide an opportunity for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


